DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are pending in the current application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 6-7, 10-12, 15-16, 19-21, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bullions et al. (“Milli Code”, IBM Technical Disclosure Bulletin Vol. 35 No. 1A, Sept 1, 1992)

As for claim 1, Bullions teaches a method comprising:
receiving, by a communication interface of a secure interface control [The Milli-Mode Detection Logic 120] executing between the secure interface control of a computer and hardware of the computer [hardware execution elements 104], an instruction (Pg. 452-453, “The Milli-Mode Detection Logic 120 is connected to receive the output of the instruction registers 100” (pg. 452) and “Milli-instructions are sent to the Instruction Registers 100 where the decoder 102 decodes...and schedules them for execution at the appropriate hardware execution elements 104…”  Examiner note, secure interface control as taught in the specification, is an interface, and communication interface is a gateway for the millicode execution (specification paragraphs 98-99). Thus, under the broadest reasonable interpretation, the detection logic 120 of the prior art is a gateway to the hardware execution of millicode.)   ;
determining, by the communication interface, whether the instruction is a millicoded instruction (Pg. 452 -453, “The Milli-Mode detection logic 1220 recognizes when a macro-instruction being decoded is of a type that is to be interpreted in milli-mode…”);
entering, by the communication interface, a millimode comprising enabling the secure interface control to engage millicode of the hardware through the communication interface based on the instruction being the millicoded instruction (Pg. 452, “…the detection logic 120 also informs the register controls 126 and puts the decoder 102 into milli-mode (which causes the decoder to allow milli-instructions to be decoded…” Here, the Milli-Mode Detection 120 is a part of 102, thus, it would be obvious to a person of ordinary skill in the art before the effective filing date of the application to recognize 
executing, by the millicode, the instruction (Pg. 454, “the processor decodes and executes the milli-instructions that implement the macro-instruction that caused entry into milli-mode…”).

As for claims 10 and 19, they are the product and system claims of method claim 1.  Thus, they are rejected under the same rationales.

As for claim 2, Bullions also teaches the instruction is executed by the hardware of the computer based on the instruction not being the millicoded instruction (Pg. 452-453, and Pg. 454, “Milli-mode detection logic …recognizes when a macro-instruction being decoded is of a type that is to be interpreted in milli-mode….also recognizes the need for transition from milli-mode to macro-mode…” and “completion of a MEND milli-instruction causes the processor completion logic to begin completing macro-instructions…” Thus, the system is clearly capable of executing non-milli-mode instructions using hardware of the computer because prior to milli-mode detect logic detect a milli-mode instruction and after it finishes, it executes instructions not being the millicoded instruction, normal non-milli-mode macro instructions).

As for claims 11 and 20, they are the product and system claims of method claim 2.  Thus, they are rejected under the same rationales.

As for claim 3, Bullions also teaches the communication interface exits the millimode after the instruction is executed by the millicode (Pg. 454, “the detection logic 120 recognizes a millicode END (MEND) milli-instruction…cease fetching milli-instructions…puts decoder in macro-mode and causes the processor to begin fetching macro-instructions…completion of a Mend milli-instruction causes the processor completion logic to begin completing miacro-instructions…”).

As for claims 12 and 21, they are the product and system claims of method claim 3.  Thus, they are rejected under the same rationales.

As for claim 6, Bullions also teaches the millicode utilizes enhancements of the communication interface to access secure storage associated with the instruction in a secure execution context (Pg. 452, “the execution element which execute the milli-instructions have access to a local working storage (LWS) 118 for use by the millicode, the LWS 118 provides the millicode with a means to retain results outside of the architected facilities…” As such, the LWS is understood as secure storage.).

As for claims 15 and 24, they are the product and system claims of method claim 6.  Thus, they are rejected under the same rationales.

As for claim 7, Bullions also teaches the millicode is an extension of the hardware that performs functions of the secure interface control upon executing the instruction (Pg. 452, “…each milli-routine implements one or more of the complex functions or instructions….contained….private milli-mode only instructions. The private instructions provide control functions needed by the millicode routines…the set of millicode routines reside out side of program addressable storage…”  because they are outside of program addressable storage, it is understood as a form of secure function execution).

As for claims 16 and 25, they are the product and system claims of method claim 7.  Thus, they are rejected under the same rationales.

Claim 4-5, 13-14, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bullions, further in view of Szefer et al. (“Architectural Support for Hypervisor-Secure Virtualization”).

As for claim 4, Bullions teaches wherein the secure interface control is in communication with entity that issues the instruction (Pg. 452, “instructions…” are put into cache and Milli-code array which are pulled into instruction register 100.  which came from main memory storing the execution instructions of software entities executing on the platform).
The claim language is directed to the interface control communicates with either unsecured entity or a secured entity that issues the instruction, since entities issuing 
Szefer teaches method of execution of instruction on hardware including utilization of microcodes wherein a secure interface control Hyperwall] is in communication with an unsecured entity [compromised hypervisors] or a secured entity [guest VMs] that issues the instruction (Section 1.3 – Hypervisor-Secure Virtualization, and Section 3 – HyperWall Architecture, “the focus of the protection is on the memory, as this is where code and data resides, during a VM’s execution…controlling which region the hypervisor or DMA can access…” and “HyperWall’s objective is to protect guest VMs from a compromised hypervisor…we protect the processor state….when a VM is interrupted or suspended…memory…is achieved through the new hardware controlled isolation…enable…confidentiality and integrity protection policy  … to…HyperWall-enabled server…enables hardware enforcement”.  Thus, The prior art teaches a security interface control  that both executes VM workloads and Hypervisor workloads, wherein, the instructions belongs to VM execution and Hypervisor are distinguished to control which memory region the hypervisor has access to.  The functionality can be implemented as microcode (Section 2)).  This known technique is applicable to the system of Bullions as they both share characteristics and capabilities, 
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Szefer would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Szefer to the teachings of Bullions would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such instruction execution features into similar systems.  Further, applying communicating to both secure and unsecure entities to execute instructions utilizing microcode to Bullions with distinguishing execution of milli-code and macrocodes accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved protection of guest VMs from unsecure/compromised hypervisors. (Szefer, Abstract).

As for claims 13 and 22, they are the product and system claims of method claim 4.  Thus, they are rejected under the same rationales.

As for Claim 5, Szefer teaches wherein the unsecured entity comprises a hypervisor, the secured entity comprises a secured guest (Section I – Introduction, Pg. 437, “achieves hypervisor-secure virtualization…protects…VM…customer can specify which memory ranges required protection from accesses by the hypervisor …hardware-controlled protection of memory resources…” thus, as the prior art interacts with, and 
the instruction comprises an architected instruction (Table -3 New Instructions for hyperWall, in view of Section 2, pg, 438, “hardware functionality…implemented as code or microcode.  Thus the instructions for the hyperwall architecture includes architected instructions that are implemented as microcode).

As for claims 14 and 23, they are the product and system claims of method claim 5.  Thus, they are rejected under the same rationales.

Claim 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bullions, further in view of Prashant et al. (US PGPUB 2019/0042296).

As for claim 8, Bullions does not explicitly teach the millicode, acting as the secure interface control, is dispatching a secure entity and sets an indication that a secure entity is running and loads a secure guest state into the hardware
However, Prashant teaches a known method of secure VM execution including wherein the millicode, acting as the secure interface control (paragraph 47 and 58, “mask enforcer 36...” and “control logic for implementing the described operations…implemented in hardware logic (e.g., as microcode …”) Examiner note, Millicode is a form of microcode, and prior art teaches utilizing microcode implementation in hardware logic for the control logic), is dispatching a secure entity 
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Prashant would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Prashant to the teachings of Bullions would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such instruction execution features into similar systems.  Further, applying Millicode as interface dispatching a secure entity, sets an indication and loads a secure guest state to Bullions with with use of millicode to execute complex functionalities accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved protection of guest VMs from unsecure/compromised vmm. (Prashant, 5).

As for claims 17, they are the product claims of method claim 8.  Thus, they are rejected under the same rationales.

As for claim 9, Prashant also teaches uses the secure guest state to execute security checks while a secure guest domain associated with the secure entity is running (paragraphs 17 and 47-49).

As for claims 18, they are the product claims of method claim 9.  Thus, they are rejected under the same rationales.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199